RESOLUCIÓN
El 15 de noviembre de 1996, mediante una resolución, creamos el Comité Asesor Permanente de Igualdad y Gé-nero, adscrito al Secretariado de la Conferencia Judicial. Este comité deberá considerar y revisar las recomendacio-nes del Informe de la Comisión Especial que estudió el dis-crimen por razón de género en los tribunales con el fin de formular y proponerle al Tribunal Supremo los planes y las medidas necesarias para implantar dichas recomen-daciones.
El Comité de Igualdad y Género estará integrado por las personas siguientes:
1. Hon. Olivette Sagebién — Presidenta
2. Hon. Liana Fiol Matta
3. Hon. Víctor Rivera González
4. Hon. Georgina Candal
5. Hon. Velma González
6. Hon. Yamil Suárez
7. Hon. Carmen Vargas
8. Hon. Héctor Conty Pérez
9. Hon. Isabel Llompart Zeno
10.Hon. Sonia Ralat
*96511.Lcdo. José Figueroa Zayas
12.Lcdo. Jorge Toledo
13.Leda. Myra Gaetán
14.Lcda. Isabel Picó Vidal
15.Lcda. Maria Dolores Fernós 16.Sra. Enid Routte
17.Lcda. Ana Matanzo
18.Lcda. Edna Santiago
19.Lcdo. Federico Lora
20.Leda. Olga López
21.Leda. Ana T. Dávila
Notifique el señor Secretario del Tribunal Supremo me-diante copia de la resolución a las personas designadas.
Regístrese y publíquese.
Lo acordó el Tribunal y certifica el señor Secretario del Tribunal Supremo. Los Jueces Asociados Señores Rebollo López y Hernández Denton no intervinieron.
(Fdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo